Citation Nr: 0513529	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to the service-connected 
postoperative residuals of a fractured left great toe.

2.  Entitlement to a rating higher than 20 percent for the 
postoperative residuals of the fractured left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1982 to June 1986.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim for an 
increased rating for postoperative residuals of a fractured 
left great toe.  At that time he had a 10 percent rating for 
this disability.  The RO also denied his claim for service 
connection for a low back disorder, including as secondary to 
the residuals of the fractured left great toe.  The Board 
remanded the case to the RO in March 2004 for further 
development and consideration.  And the RO since has issued 
another rating decision in November 2004, via the Appeals 
Management Center (AMC), granting a higher 20 percent rating 
for the left great toe disability.  The veteran since has 
continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  As a result of fracturing his left great toe in the 
military, the veteran experiences pain in this foot and 
restricted motion of the interphalangeal joint of the left 
hallux; but his current 20 percent rating compensates him for 
this, and his first metatarsal and phalangeal joint have 
normal and painless motion, as they were not injured at the 
time of the fracture, and there are no objective clinical 
indications he has severe residuals from that trauma or 
malunion of the tarsal or metatarsal bones of this foot.

3.  There is no persuasive medical evidence of record 
indicating the veteran has a low back disorder that is 
causally or etiologically related to his service in the 
military, including to his already service-connected 
postoperative residuals of the left great toe fracture.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the postoperative residuals of a fractured left 
great toe.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5284 (2004).

2.  The veteran's low back disorder was not incurred or 
aggravated during service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of 
his service-connected residuals of the fractured left great 
toe.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The February 2000 and 
November 2004 rating decisions appealed, the June 2002 
statement of the case (SOC), and the November 2004 
supplemental statement of the case (SSOC), as well as March 
2001 and March 2004 letters to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claims.  And the March 
2001 and March 2004 letters, in particular, apprised him of 
the type of information and evidence needed from him to 
support his claims, what he could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided several VA 
examinations.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claims - including following the RO's March 2001 and March 
2004 VCAA letters.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  And, the veteran did, in fact, submit additional 
evidence in response to the March 2004 VCAA letter and 
November 2004 SSOC.  The Board notes that the veteran 
submitted additional private medical records and requested 
that the Board obtain his VA examination reports from the 
Wilmington, Delaware VAMC prior to considering his appeal.  
As these examination reports are already associated with his 
claims file and the veteran has explicitly stated that he had 
no further evidence to submit, the Board finds that the duty 
to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, records show the veteran was not provided the 
required VCAA notice regarding his claim of entitlement to 
service connection for a low back disorder (on a direct 
basis) until the March 2001 letter.  And the RO did not 
provide him the required VCAA notice regarding his claim of 
entitlement to service connection (on a secondary basis) and 
entitlement to an increased rating for his residuals of a 
fractured left great toe until the March 2004 letter.  Both 
of these letters were obviously after the initial 
adjudication of his claim in February 2000, and the 
March 2004 letter was not even issued until after the June 
2002 SOC.  So compliance with the explicit timing 
requirements of §5103(a) is seemingly impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court clarified it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  This already has 
occurred in this particular case, however.

Bare in mind, as already mentioned, the Board remanded this 
case to the RO in March 2004 - partly to ensure compliance 
with the VCAA by tying up any loose ends concerning it.  And 
in response, on remand, the RO sent the veteran the 
March 2004 VCAA letter.  This, incidentally, was prior to 
sending him the November 2004 rating decision and 
supplemental SOC (SSOC) - when the RO readjudicated his 
claims based on any additional evidence that had been 
submitted or otherwise obtained since the initial rating 
decision at issue and SOC.  This also was before his appeal 
was recertified to the Board for adjudication.  So he already 
has been fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence.  Indeed, he even had an additional 90 days once his 
appeal arrived at the Board to identify and/or submit 
additional supporting evidence, and even beyond that with 
justification for not meeting this deadline, which as 
previously mentioned, he utilized.  38 C.F.R. § 20.1304 
(2004).  Consequently, satisfactory measures already have 
been taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the March 2001 and March 2004 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of March 2001 and March 
2004, the veteran was requested to respond within 60 days, 
respectively, but the letters informed him that he had up to 
one year to submit evidence.  And it has been more than one 
year since the letters.  Nonetheless, 38 C.F.R. § 3.159(b)(1) 
(2003) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Background

The veteran's April 1982 Report of Medical History for 
purposes of enlistment shows that the veteran denied 
experiencing foot trouble, bone or joint deformities, 
arthritis, loss of a toe, and recurrent back pain.  The 
contemporaneous Report of Medical Examination shows that 
clinical evaluations of the veteran's lower extremities, 
spine, musculoskeletal system, and feet were normal, except 
for the veteran's flat feet.

In August 1984, the veteran dropped a 200-pound artillery 
round on his proximal left great toe, causing a subungual 
hematoma and displaced fracture, without nerve or artery 
involvement.  In September 1984, he underwent an open 
reduction and internal fixation to repair a nonunion of the 
fracture of the proximal phalanx at the distal metaphysis of 
the left great toe, with nonunion and angulation.  He was 
given a 60-day physical profile following the surgery.  

In August 1985, the veteran complained of pain and stiffness 
after running or prolonged standing.  X-rays showed the 
proximal phalanx of the left great toe had healed without 
problems, and there were no relevant objective findings.  
The evaluating physician noted the veteran's complaints may 
have been due to his flat feet.  In October 1985, he 
continued to complain of pain and was diagnosed with post-
traumatic arthritis of the left metatarsophalangeal joint, 
and another physical profile was granted.

The veteran's January 1986 Report of Medical Examination 
indicates he had 
post-traumatic arthritis of the left metatarsophalangeal 
joint, but that clinical evaluations of the lower 
extremities, spine, and musculoskeletal system were normal.  
His service in the military ended in June 1986.

VA medical records, dated April 1989 to March 1991, show the 
veteran was treated for his left toe and complaints of left 
foot pain.  No back complaints were noted.

A June 1997 treatment note from S. M. Silver, M.D., states 
the veteran complained of back pain.  He reported that he 
worked as a mail carrier.  On objective physical examination, 
he had a normal gait.  X-rays showed significant narrowing of 
L5-S1, corresponding to his area of pain.  Dr. Silver noted 
the veteran was provided a back brace and that a worker's 
compensation form was completed.  He was seen for follow-up 
from August to November 1997 due to continued complaints of 
pain and radiation.

March and April 1999 treatment notes from T. A. Dwyer, M.D., 
state the veteran had complained of low back and left-sided 
leg pain since the 1985 (really 1984) injury to his left foot 
in service.  Physical examination showed limited mobility of 
the lumbar spine.  Neurological evaluation showed muscle 
strength was 4 out of 5 on the left with normal sensation, 
except for a reduction in the L5-S1 dermatomes.  An MRI 
report was reviewed.  The assessment was herniated nucleus 
pulposus (HNP) of L5-S1. 

An August 1999 treatment report from Dr. Dwyer indicates the 
veteran continued to report that his gait irregularities due 
to his left foot injury caused increased tension in his back, 
and that a foot specialist concurred.  No physical 
examination was performed, but Dr. Dwyer opined that it was 
"highly likely" that a man without an "antecedent 
traumatic event to the back" and who was not overweight 
would have "a mechanical problem from leverage from a foot 
injury," and that his back injury could be correlated to the 
foot injury.

A September 1999 treatment note from Dr. Dwyer indicates the 
veteran was seen for a back injury during the previous week.  
The impression was lumbar strain.

The veteran was first afforded a VA examination in December 
1999.  According to the report, he complained of pain in the 
arch of his left foot, ankle, and great toe, with swelling of 
the entire foot and an inability to bend his toe.  He also 
complained that his symptoms prevented him from prolonged 
standing or walking and caused problems with his balance.  He 
stated that he took Tylenol for pain and used shoe cushions 
or an ankle wrap to alleviate his discomfort.  He reported 
that his low back disorder started after his left great toe 
injury, and he believed his low back disorder may have been 
related to his job in the military, requiring that he lift 
projectiles, but he denied a specific injury.  He also 
believed his problems with his left foot may have caused his 
back to be "thrown . . . out of balance", causing low back 
pain.  He complained that the low back pain radiated into the 
anteromedial aspect of his left thigh and leg, but without 
numbness or weakness in his lower extremities.  

Objective physical examination revealed the veteran had 
normal station and gait, without any evidence of a limp.  
Range of motion of the lumbosacral spine was quite 
restricted, without reversion of lordosis on forward flexion.  
There was no evidence of swelling, erythema, unusual callous 
formation, or unusual warmth and moisture of the left foot.  
The first metatarsophalangeal joint had 55 degrees 
dorsiflexion and 20 degrees of plantar flexion on the left 
and 60 degrees dorsiflexion and 20 degrees plantar flexion.  
The interphalangeal joint of the left toe had 10 degrees 
hyperextension and 5 degrees plantar flexion, compared to the 
right, which had 15 degrees hyperextension and 50 degrees of 
plantar flexion.  His left great toe was normally configured 
and aligned, and there was a longitudinal scar, 2.5 
centimeters long, over the dorsum of the proximal phalanx of 
the left great toe.

The VA examiner indicated he reviewed the August 1999 
statement of Dr. Dwyer, August 1997 and April 1999 MRI 
reports, and a December 1999 x-ray report, as well as the 
veteran's claims file.  The December 1999 x-ray report showed 
a moderate spur at the medial aspect of the proximal portion 
of the distal phalanx of the left great toe, with slight 
narrowing of the first metatarsophalangeal joint, 
with sharpening of the joint margins, but without deformity.  
The MRI reports showed diffuse bulging of L5-S1, 
characterized as a herniation, with disc narrowing of the 
neural foramina and a mild focally bulging disc to the right 
of center at L4-5.  Both discs showed degenerative disc 
disease.  The VA examiner also observed the veteran's 
fracture of the left great toe involved the proximal phalanx 
of the left hallux, and that the spur on the December 1999 x-
ray of the left foot was not a result of the fracture.  The 
impression was healed fracture of the proximal phalanx of the 
left hallux, in an anatomic position; restricted motion of 
the interphalangeal joint of the left hallux, secondary to 
the fracture and surgery; and degenerated and herniated discs 
at L4-5 and L5-S1.

In summarizing his clinical findings, the VA examiner 
indicated the only significant, objective abnormality of the 
veteran's left foot is the restricted motion of the 
interphalangeal joint of the left hallux, as the first 
metatarsal and phalangeal joint had normal and painless 
motion, and was not injured at the time of the fracture.  The 
VA examiner further noted that the stiff interphalangeal 
joint would not cause an impairment of stance or gait, and 
that the veteran had a normal gait.  The VA examiner 
therefore concluded the injury to the left great toe during 
service had healed with a minimal functional residual and was 
not responsible for the veteran's lumbar spine disorder or 
disc abnormalities.

February and June 2000 treatment notes from Dr. Dwyer 
indicate the veteran was seen for an employee health care 
certification.  The assessment was chronic low back pain with 
confirmed L4-5 and l5-S1 herniated nucleus pulposus.

June 2000 and March 2001 Certification of Health Care 
Provider forms, completed by Dr. Dwyer, indicate the veteran 
had a "serious health condition" under the Family and 
Medical Leave Act, as he had low back pain due to a previous 
injury in 1985 (probably referring to the 1984 incident) and 
degenerative lumbar discs, with one or two days of 
incapacitation per month.

An April 2001 letter from G. S. Packman, M.D., states the 
veteran was seen by his office for chronic back and left foot 
pain, and that an MRI of his lumbar spine was reviewed.  Dr. 
Packman opined that it was "likely that [the veteran's] 
chronic back pain [was] related either to the same injury 
episode that injured his left foot or [was] related to the 
abnormality of gait that often [occurred] because of his left 
foot discomfort with activity."

An unsigned letter from the Cumberland Orthopedic 
Professional Association, also dated in April 2001, states 
the veteran complained of chronic left foot and back pain 
related to an injury from his military service, when a 
projectile fell on his foot.  According to the letter, he 
related that his back pain developed a few years after his 
left foot injury, and has worsened over the years.  He also 
reported that he believed his back pain was from his abnormal 
gait and asymmetry, as he never injured his back and did not 
have any back problems prior to his left foot injury.  He 
related that his pain ran from the medial left foot to the 
heel, up the inside of his leg, from the thigh to the hip, 
and into his back.  He also related that he worked as a mail 
processor, which required a lot of standing, and that he was 
forced to take weight off his left side to ease his 
discomfort, resulting in him not standing straight, causing 
his back pain.  Attached to the letter is a June 1999 
treatment record indicating he used an ankle support for 10 
days and had an epidural injection into his back, without 
improvement.  The treatment record also states he had 
numbness and tingling for a week, and complained of 
discomfort with prolonged standing.  Upon examination, there 
was pain along the medial plantar aspect.  There was also 
limitation of motion at the first metatarsophalangeal joint, 
with weakness.  The diagnoses were plantar fasciitis, left 
foot pain, and difficulty walking.

The veteran was afforded another VA examination in April 
2001.  The report indicates that he complained of discomfort 
in his left great toe, aggravated by prolonged standing or 
walking, and low back pain on the left side, which increased 
with prolonged standing.  He also complained that his low 
back pain radiates down his left leg and into his left foot.  
He said he had used a back brace since 1998, had received 
epidural injections in his back - without improvement, and 
that he was given molded shoes for his foot.  He also said an 
MRI of his lumbar spine showed a diffuse disc bulge at L5-S1 
and a mild bulge at L4-5.

Upon physical examination, the veteran had normal spinal 
curvature and there was no evidence of paraspinal muscle 
spasm.  Range of motion was restricted in flexion.  There was 
no evidence of motor weakness, deep tendon reflexes were 
normal, and touch, position, and vibration sensation were 
normal.  The diagnosis was lumbar sprain and strain, without 
history of a back injury, and bulging disc at L5-S1 and a 
mild bulge at L4-5, without neurological deficit.

An April 2001 letter from R. S. Markizon, D.P.M., states the 
veteran complained of left foot pain, with radiation to the 
back of the leg.  The veteran reported a history of chronic 
back problems since his military service, including a 
herniated disc.  He also complained that, since his original 
injury to his left foot during service, he has been unable to 
bear complete weight on his left foot, which in turn caused 
his back problems.  He further reported that his chronic back 
problems resulted in biomechanical problems, connected to his 
foot injury during service.  The assessment was chronic low 
back pain secondary to a traumatic injury to the left foot in 
1985 (again, apparently referring to the 1984 trauma).

Another April 2001 letter, from J. P. Haley, D.P.M., states 
the veteran complained of left foot pain with associated pain 
of the left leg and low back.  He said the pain originated in 
the first metatarsophalangeal joint area and radiated upward 
through the posterior leg, thigh, and gluteal region into his 
low back, causing limitations on his ambulation.  He related 
the initial cause of injury to when he dropped a projectile 
on his left foot in service and stated that he had 
experienced pain since his reconstructive surgery.  He also 
stated that his low back pain was aggravated by prolonged 
standing and work activities.  He also related that he was 
previously treated for a herniated disc, which an MRI report 
described as a diffuse bulging disc at L5-S1, with narrowing 
of the neural foramina, and a mild focally bulging disc at 
L4-5.  Upon physical examination, he had mild pain and 
tenderness on palpation of the plantar midshaft and distal 
aspect of the first metatarsal and at the sesamoid apparatus 
of the first metatarsophalangeal joint, without evidence of 
edema, erythema, foreign body, or infection.  His gait was 
antalgic, with compensatory movements.  He reported that he 
believed there was a direct relationship between his low back 
pain and his left foot impairment, in that his left foot pain 
created a biomechanical imbalance, due to compensatory 
changes and distress, which in turn caused his low back pain.  
Dr. Haley then opined that "there [was] a direct connection 
between the aforementioned conditions which [were] creating 
[the veteran's] distress."

Dr. Dwyer submitted another letter in March 2004, and stated 
that the veteran was under his care for chronic lumbosacral 
back pain, which appeared to be a "biomechanical phenomenon 
secondary to gait irregularities sustained as the result of a 
foot injury [in] 1985."  He further opined that "there 
[was] a causal connection between the two injuries . . . ."

In April 2004, Dr. Haley submitted another letter, wherein he 
stated that he examined the veteran in April 2001, and that, 
at that time, the veteran reported a "direct relation 
between the left foot and chronic back pain in connection to 
an injury sustained during military service."  Dr. Haley 
opined that it was "likely that his compensating pain, due 
to left foot pain, has some degree of effect causing chronic 
back pain."

And, in August 2004, Dr. Markizon stated that the veteran had 
"the condition" since he was injured in 1985, and that 
"the back pain is a biomechanical phenomenon secondary to 
gait irregularities which he sustained back in 1985."  He 
also opined that the veteran's gait irregularities also 
resulted in chronic sesamoiditis and plantar fasciitis."  He 
further stated that he reviewed records from Dr. Dwyer and 
his own treatment of the veteran.

The veteran was most recently afforded a VA examination in 
connection with his low back claim in September 2004.  
According to the report, he reiterated that he injured his 
left great toe during service, when he fractured it by 
dropping a projectile onto it.  The fracture healed, but he 
complained of daily toe pain.  He also related that he 
developed low back pain in 1985, which he attributed to 
having difficulty walking due to his injured left foot, in 
that he had to take weight off his left foot.  He denied a 
history of injury to the left back, but complained that his 
pain has worsened and occurred daily.  He complained of pain 
radiating from the ball of his left foot, up the back of his 
left leg and thigh, to his left low back, without numbness or 
weakness of his left leg.  He also complained of stiffness of 
his low back and left foot, with difficulty bending and 
moving quickly, and with difficulty with his activities of 
daily living.  He reported that he worked as a mail 
processor, which required a lot of standing and lifting.  

Upon examination, he stood with his back mildly tilted to the 
right.  There was diffuse tenderness in the left paraspinal 
area and range of motion was assessed.  He described 
decreased sensation over the dorsal aspect of the left great 
toe, versus over the plantar aspect.  Sensation was intact in 
his left lower extremity.  Muscle strength was 3 out of 5 in 
the dorsiflexors and plantar flexors of all left toes, and 
muscle strength was 4 out of 5 at the plantar and 
dorsiflexors of the left ankle.  Left knee muscles were also 
4 out of 5.  There was a 1.25-inch longitudinal scar across 
the interphalangeal joint dorsally on the left great toe, 
with mild tenderness.  Range of motion of the first 
metatarsophalangeal joint was 60 degrees dorsiflexion to 15 
degrees plantar flexion.  The interphalangeal joint of the 
left great toe had 0 degrees dorsiflexion to 10 degrees 
plantar flexion.  The veteran complained of pain upon motion, 
but there was no evidence of warmth, redness, swelling, or 
deformity of the left great toe.  A September 2004 x-ray of 
the feet was also negative for deformity, residuals of a 
fracture, or joint abnormalities of the left great toe.  The 
veteran had a bilateral bone spurs in the medial aspect of 
the distal phalanx of the hallux, not of traumatic origin.  

The VA examiner stated that he reviewed the claims file, 
including August 1997 and April 1999 MRI reports and 
including the various other private medical records and 
letters from private physicians.  He also reviewed the VA 
examination report from December 1999, which he had 
performed.  The impressions (from the current examination) 
were chronic low back pain, due to herniated discs at L4-5 
and L5-S1, with left sciatica syndrome; healed fracture of 
the left great toe, without identifiable residual deformity, 
but with complaints of pain; arthrofibrosis of the joints of 
the left great toe; and left lower extremity weakness, not 
explained by lumbar disc disease or the left great toe 
injury.

In summarizing his clinical findings, the VA examiner 
indicated the left great toe fracture in service was severe, 
but that the bone healed in an anatomic position, without 
structural abnormalities, and that the severe degree of pain 
reported by the veteran is not productive of loss of function 
of the foot or otherwise explained by physical examination or 
x-ray appearance.  He therefore concluded the veteran's 
complaints of pain were subjective, and without objective 
support, but that pain could significantly limit functional 
ability during flare-ups.  He further concluded that he did 
not wish to change his opinions, as expressed in the December 
1999 VA examination report, and reiterated that the veteran's 
fracture of the left great toe did not cause the lumbar spine 
disc herniations, which are responsible for his low back and 
left lower extremity pain.  The VA examiner also opined that 
the only possible relationship between the veteran's left 
great toe pain and low back pain is that an abnormal gait due 
to the left great toe pain may increase his low back pain.

In September 2004, the veteran was also afforded a VA 
examination in connection with his left foot.  The report 
indicates he complained of pain, weakness, stiffness, 
swelling, and a lack of endurance, but he denied experiencing 
heat, redness, and fatigability.  He stated that Tylenol 
sometimes alleviated his pain.  He reported that his 
orthotics provided moderate relief of his plantar foot pain.  
He also reported that his residuals interfered with his work 
and daily activities, as he had problems with prolonged 
standing and usually took off 2 days of work per month due to 
his pain.  

On objective physical examination, there was active 
dorsiflexion of the left first metatarsophalangeal joint to 
20 degrees and active plantar flexion to 10 degrees, with 
complaints of pain.  Subtalar range of motion was to 20 
degrees inversion and 10 degrees eversion.  Active 
dorsiflexion of the foot and ankle was to 100 degrees, and 
active plantar flexion was to 50 degrees, bilaterally.  There 
was pain on palpation at the first metatarsophalangeal joint, 
left great toe, and on the plantar of the foot touching the 
heel.  There were also calluses on the bilateral heels and 
medial sides of the bilateral great toes.  Dorsalis pedis and 
posterior tibial pulses were 2 out of 4 bilaterally.  The 
veteran was unable to stand on his toes, or do heel, toe, 
supination, and pronation gait due to complaints of pain.  
The alignment of the Achilles tendon was straight on weight 
bearing and non-weight-bearing.  There was no evidence of 
angulation, valgus, or malalignment.  There was mild 
pronation with stance bilaterally.  There was a 3-centimeter 
scar of the left great toe, extending to the dorsal first 
metatarsophalangeal joint.  X-rays showed an old, healed 
fracture of the proximal phalanx of the left great toe and 
posterior calcaneal spurs suggestive of pes planus.  The VA 
examiner acknowledged he was unable to estimate the 
additional limitation caused by flare-ups, but stated the 
veteran had a loss of muscle power and weakness in the left 
great toe, with a threshold of fatigue, and that his pain 
probably limits functional ability during flare-ups.  The VA 
examiner characterized the veteran's injury as no more than 
"moderately severe," but opined that some of his symptoms 
were likely aggravated by his lumbar disc problems, which 
were aggravated due to his plantar and heel problems.  The 
diagnoses were residuals of an open reduction and internal 
fixation of the left great toe; plantar fasciitis; posterior 
calcaneal spurs; and possible traumatic arthritis flare-ups.  

III.  Claim for a Rating Higher than 20 Percent for the 
Postoperative Residuals of the Left Great Toe Fracture

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Historically, the veteran was granted service connection for 
residuals of a fractured left great toe in an August 1986 
rating decision.  A noncompensable (i.e., 0 percent) rating 
initially was assigned, effective June 1986.  He appealed, 
and a January 1988 decision by the Board granted a higher 10 
percent rating, which the RO implemented in a February 1988 
rating decision.  The 10 percent rating was also effective 
June 1986.  An April 1989 RO decision confirmed that rating.

In April 1990, the veteran filed a claim for a higher rating.  
A June 1990 RO decision denied his claim and he appealed.  In 
a May 1992 decision, the Board confirmed and continued his 10 
percent rating.

The veteran filed his most recent claim for an increased 
rating in November 1999.  In a February 2000 decision, the RO 
denied his claim.  He disagreed, an SOC was issued, and he 
perfected his appeal.  And, as previously mentioned, 
following the Board's March 2004 remand, in a November 2004 
decision the RO increased his rating to 20 percent - 
effective November 1999, the date of receipt of his most 
recent claim for a higher rating.

The veteran's rating is assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  A 20 percent rating is warranted under 
this Code for a moderately severe foot injury.  Whereas a 30 
percent rating, the highest possible under this code, 
requires a severe foot injury.

In considering these rating criteria in relation to the 
objective medical evidence, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent rating.  So a higher rating is 
not warranted.  The objective clinical evidence of record 
does not show he has severe residuals from the injury in 
service, although a VA examiner described the injury, itself, 
as severe.  A 30 percent rating under Code 5284 requires 
severe current impairment, and this has not been shown.  In 
fact, according to the September 2004 VA examiner, despite 
the pain the veteran experiences, his symptomatology is best 
characterized as "moderately severe."  That is to say, 
while he has limited range of motion of the 
metatarsophalangeal and interphalangeal joints, he does not 
have marked deformity, swelling, redness, or callosities.  
Moreover, his first metatarsal and phalangeal joint have 
normal and painless motion, as they were not injured at the 
time of the fracture in service.  And while the Board readily 
acknowledges he has pes planus (flat feet), plantar 
fasciitis, and calcaneal spurs, the medical evidence of 
record distinguishes the functional impairment he has from 
these disorders from that attributable to his service-
connected left great toe fracture and resulting residuals.  
Indeed, these other conditions affect both feet, not just the 
left great toe he fractured in service.  And his pes planus 
was noted prior to him entering the military, as a 
congenital/developmental defect, which generally is not 
subject to service connection according to express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  Therefore, the 
functional impairment attributable to these other conditions, 
which are not service connected, may not be considered as 
grounds for increasing the rating above the 20-percent level 
for the residuals of his left great toe fracture.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be 
able to clinically distinguish, by competent medical 
evidence, the symptoms that are attributable to service-
related causes from those that are not).

In concluding the veteran is not entitled to a rating higher 
than 20 percent, the Board has also considered whether he is 
entitled to a higher rate of compensation because of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  He admittedly experiences pain, and indeed has since 
his injury and surgery in service.  Nevertheless, as 
previously mentioned, his current 20 percent rating for a 
moderately severe foot injury necessarily contemplates pain 
on use of this extremity.  So this symptom, even assuming he 
has it, is already factored into his current 20 percent 
rating.  For comparison, even assuming he had arthritis in 
this toe, thereby warranting application of DC 5003, would 
not provide a basis for assigning a rating higher than 20 
percent since this is the highest possible rating under this 
code.

Furthermore, there is no objective clinical indication the 
veteran has symptoms other than those mentioned, causing any 
additional functional limitation to a degree that would 
support a rating in excess of the current 20 percent 
disability rating.  His pain, alone, will not suffice, and he 
has not shown sufficient limitation of motion - including 
considering his pain - to otherwise warrant a rating higher 
than 20 percent.  See, e.g., 38 C.F.R. § 4.71, Plate II, 
listing normal ranges of motion in the ankle on dorsiflexion 
and plantar flexion.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional and unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the veteran that his residuals have caused 
marked interference with his employment (meaning over and 
beyond that contemplated by his assigned rating) or 
necessitated frequent periods of hospitalization.  He had the 
surgery in service to repair the fracture, but he has not 
been an in-patient for treatment of any residuals during the 
many years since.  To the contrary, the medical evidence of 
record indicates his low back disorder is the reason for him 
taking time off from work.  Accordingly, there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against claim.  So the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

IV.  Entitlement to Service Connection for a Low Back 
Disorder

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder, including as 
secondary to the service-connected residuals of the fractured 
left great toe.  There is no persuasive medical nexus 
evidence of record indicating the veteran's low back disorder 
was incurred during or as a result of his military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  His service 
medical records do not show complaints, a diagnosis, or 
treatment of a low back disorder.  And this is despite the 
veteran's more recent allegation that he began experiencing 
problems with his low back as early as 1985, so while still 
on active duty in the military.  His complaints and treatment 
in service only concerned his left great toe; there was never 
any mention of any associated problems with his low back.

The reports of the medical evaluations the veteran underwent 
while in the military, including the one from his separation 
examination, consistently show a normal spine and 
musculoskeletal system.  Of equal or even greater 
significance, he did not complain of any low back symptoms 
while in the military.  Furthermore, his low back pain (and 
any underlying arthritis) was not manifested or diagnosed 
within the one-year presumptive period following his 
discharge from service or even for many ensuing years.  And 
there is no persuasive evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis of this 
condition.

Rather, records show the veteran was not initially diagnosed 
with a low back disorder until 1997, almost 11 years after 
his service in the military had ended.  And, at that time, he 
was treated for a civilian work-related injury to his low 
back.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  Even the medical opinions suggesting a possible 
relationship between his low back disorder and his fractured 
left great toe in service do not allege the low back disorder 
was present in service or for many years after.  And more 
importantly, the December 1999 and September 2004 VA spine 
examiner determined the veteran's low back disorder was not 
chronically aggravated by his already service-connected 
residuals from the left great toe fracture - which, if true, 
would warrant secondary service connection under the 
provisions of 38 C.F.R. § 3.310(a) and the Court's holding in 
Allen.  See, too, Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .).

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Owens v. Brown, 7 Vet. App. 
429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
this particular case, there is no indication that Drs. Dwyer, 
Packman, Silver, Haley, and Markizon, who associated the 
veteran's low back disorder with the fractured left great toe 
in service, considered all of the relevant medical evidence 
concerning this appeal.  Instead, it appears they based their 
conclusions mostly - if not entirely - on a history and 
information as recounted by the veteran himself in the course 
of being evaluated and treated.  See, e.g., Reonal v. Brown, 
5 Vet. App. 458 (1993) (a diagnosis and purported 
relationship to service is only as good and credible as the 
history on which it was predicated).

These physicians also merely provided a conclusory opinion 
that the veteran's service-connected low back disorder must 
be related to the fractured left great toe in service (versus 
a subsequent, independent process).  But this line of 
reasoning is flawed, especially since these physicians failed 
to provide any supporting evidence or rationale indicating 
this generalization applied to the veteran, in particular, 
other than via his own unsubstantiated assertions and 
history.  There is no indication they reviewed any service 
medical records or other pertinent evidence, including the 
unfavorable conclusions and opinion of the VA examiner.  See, 
again, Reonal, 5 Vet. App. at 494-95 (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran).  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).  

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
Moreover, other evidence in this particular instance, 
especially the December 1999 and September 2004 opinion of 
the VA spine examiner, definitively rules out any potential 
cause-and-effect relationship between the veteran's fractured 
left great toe in service - and even his service-connected 
residuals thereof - and his low back disorder at issue.  And 
the December 1999 and September 2004 VA spine examiner not 
only considered the veteran's assertions and history, but 
twice undertook a comprehensive examination of the veteran 
and, still yet, an independent review of the entire 
evidentiary record.  So the opinion, in comparison to the 
others favorable to the claim, was reasoned and based on an 
objective review of all of the relevant evidence of record, 
not just some.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his low back disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.


ORDER

The claim for a disability rating higher than 20 percent for 
residuals of a fractured left great toe is denied.

The claim for service connection for a low back disorder, 
including as secondary to service-connected residuals of a 
fractured left great toe, is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


